United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1508
Issued: May 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2010 appellant filed a timely appeal from an April 30, 2010 merit decision of
the Office of Workers’ Compensation Programs denying his claim for an increased hearing loss.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his increased
binaural (both ears) hearing loss was causally related to work exposure commencing
February 6, 1996.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 30, 2008 appellant, then a 56-year-old pipe fitter supervisor, filed an
occupational disease claim alleging that on March 1, 1995 he first realized that his hearing loss
was employment related.2 He related that his baseline hearing deteriorated as a result of his
employment noise exposure and that he waited until retirement to file his claim.3
On January 5, 2009 Dr. Richard W. Seaman, a second opinion Board-certified
otolaryngologist, diagnosed bilateral noise-induced hearing loss and bilateral tinnitus, which the
physician stated appeared to be related to appellant’s federal employment. An audiogram
showed a zero percent ratable bilateral hearing loss.
In a letter dated June 11, 2009, the Office requested a supplemental report from
Dr. Seaman regarding appellant’s hearing loss. It informed him that appellant had previously
filed a hearing loss claim which had been denied on February 6, 1996. Dr. Seaman was
instructed to only consider whether appellant’s noise exposure for the period 1997 to 2007
caused or aggravated his hearing loss.
In a June 30, 2009 report, Dr. Seaman opined that appellant’s hearing loss was currently
compensable under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. However, he concluded that the progression of
appellant’s hearing loss was not employment related as the noise exposure for the period 1988 to
2007 was insufficient to cause any damage. Appellant had worked as a manager and his “timewaited average” was not greater than 84 decibels (dB) for at least 30 days per year. Dr. Seaman
opined that, on a more probable than not basis, appellant’s hearing loss was unrelated to
industrial noise exposure.
By decision dated July 13, 2009, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that the increased hearing loss was causally related to
his federal employment.
On July 24, 2009 appellant requested a review of the written record by an Office hearing
representative.
By decision dated November 13, 2009, the Office hearing representative vacated the
denial of appellant’s claim and remanded the case for further development.
The Office requested a supplemental report from Dr. Seaman based on an updated
statement of accepted facts. It noted that under claim number xxxxxx659 it accepted a binaural
hearing loss for work exposure occurring prior to February 6, 1996. However, appellant had no
2

Appellant retired effective March 2, 2007.

3

On February 2, 1996 the Office denied appellant’s hearing loss claim on the basis that there was no
compensable hearing loss. The date of injury was listed as March 1, 1993 and the claim number was xxxxxx111.
The Office noted appellant’s claim was accepted for binaural hearing loss under claim number xxxxxx659, but with
no compensable hearing loss. The date of injury for this claim was also noted as March 1, 1993. The Office
combined these claims under Master Claim No. xxxxxx673, which represents the record on the current appeal.

2

ratable loss as a result of his accepted binaural hearing loss. The Office requested that
Dr. Seaman consider whether appellant’s work exposure on and after February 6, 1996 caused an
increase in his hearing loss. It provided him with an updated statement of accepted facts to
include all positions appellant held after February 1996, as well as noise data.
In an April 27, 2010 addendum, Dr. Seaman reiterated his opinion that appellant’s
increased hearing loss was not employment related. He stated that appellant sustained no
additional damage as a result of his occupational noise exposure on and after February 2, 1996.
Dr. Seaman attributed the additional hearing loss to either another medical etiology or the early
onset of presbycusis, as the hearing loss occurred in all frequencies.
By decision dated April 30, 2010, the Office denied appellant’s claim that his hearing
loss on and after February 6, 1996 was due to his federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.6 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.7
An award of compensation may not be based on surmise, conjecture or speculation.8
Neither the fact that an employee’ claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.9
4

See J.M., 58 ECAB 303 (2007); Roy L. Humphrey, 57 ECAB 238 (2005); Ruby I. Fish, 46 ECAB 276 (1994);
A.C., Docket No. 08-1453 (issued November 18, 2008).
5

David Apgar, 57 ECAB 137 (2005); T.P., Docket No. 09-2102 (issued August 25, 2010).

6

G.G., 58 ECAB 389 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

J.M., 58 ECAB 303 (2007); Roy L. Humphrey, supra note 4; Victor J. Woodhams, 41 ECAB 345 (1989).

8

Paul E. Thams, 56 ECAB 503 (2005); D.U., Docket No. 10-144 (issued July 27, 2010).

9

D.I., 59 ECAB 158 (2007); Kathryn E. Demarsh, supra note 6.

3

ANALYSIS
Appellant alleged that he sustained increased binaural hearing loss due to exposure to
hazardous noise at his federal job beginning March 1, 1995. He retired from the employing
establishment on March 2, 2007 and filed the instant claim on December 30, 2008. The record
contains evidence that the Office accepted binaural hearing loss with an injury date of March 1,
1993, but found no compensable hearing loss. The issue on appeal is whether appellant has
established that his increased hearing loss was caused or aggravated by his federal noise
exposure on and after February 6, 1996.
Dr. Seaman, a second opinion Board-certified otolaryngologist, reviewed the factual
background of appellant’s condition provided in the statement of accepted facts, examined
appellant and provided the results of audiometric testing and an otologic examination. He found
that while appellant had employment-related hearing loss pursuant to the A.M.A., Guides, the
increase in the hearing loss was not due to his employment exposure on and after
February 6, 1996. Dr. Seaman explained that appellant worked as a manager during the period
in question and that his “time-waited average” was not greater than 84 dB for at least 30 days per
year and thus he had no additional damage as a result of noise exposure on and after
February 2, 1996. In a supplemental opinion, he attributed appellant’s increased hearing loss to
either another medication etiology or early onset presbycusis as the hearing loss occurred in all
frequencies.
The Board finds that the well-reasoned medical evidence from Dr. Seaman establishes
that appellant’s increased hearing loss was not caused or aggravated by his federal employment
on and after February 6, 1996. Dr. Seaman fully explained the reasons for his opinion explaining
why appellant’s increased hearing loss was not caused by work noise exposure on and after
February 6, 1996. Appellant has not submitted any medical opinion evidence supporting that the
increase in his bilateral hearing loss was caused due to workplace noise exposure on and after
February 6, 1996. Accordingly, the Board finds that the Office’s April 30, 2010 decision
properly denied the claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
increased binaural hearing loss was causally related to noise exposure in his federal employment
on and after February 6, 1996.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2010 is affirmed.
Issued: May 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

